290 S.W.3d 763 (2009)
James M. RUTHERFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69117.
Missouri Court of Appeals, Western District.
June 16, 2009.
Appellant acting pro se.
Shaun Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
James M. Rutherford appeals the circuit court's order denying his Rule 29.15 motion in which he alleged that he received ineffective assistance of counsel.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).